               Case 3:20-cv-05440-RSL Document 18 Filed 08/27/20 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF WASHINGTON
 8                                            AT SEATTLE

 9
      UNITED FINANCIAL CASUALTY
      COMPANY, a foreign insurer,
10
                             Plaintiff,                              NO. C20-5440RSL
11
                     vs.
12
                                                                     ORDER REMOVING CASE FROM
      CODE RED TRUCKING, LLC, et al.,                                ACTIVE CASELOAD
13
                             Defendants.
14

15

16          This Court having stayed the above-entitled action pending the employment status issue in the

17   underlying lawsuit in Pierce County is resolved;

18          It is HEREBY ORDERED that this action shall be removed from this Court’s active caseload

19   until further application by the parties or order of this Court. The parties shall within 10 days of the

20   completion of the underlying lawsuit in Pierce County, file a joint status report with the Court.

21          This Court retains full jurisdiction and this Order shall not prejudice any party in this action.

22

23          DATED this 27th day of August, 2020.

24

25                                                                 Robert S. Lasnik
                                                                   United States District Judge
26

27

28   ORDER REMOVING CASE FROM ACTIVE CASELOAD-1
